DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/275,557, filed on September 26, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8, 11, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (U.S. Patent Publication 2014/0043694).
With regard to independent claim 8, although Tsai et al teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 1, element 110); a second lens (Figure 1, element 120); a third lens (Figure 1, element 130); a fourth lens (Figure 1, element 140); a fifth lens (Figure 1, element 150) formed in a meniscus shape near an optical axis (page 2, paragraph [0035] and page 5, Table 1, data for Surfaces 10 and 11); a sixth lens (Figure 1, element 160); and a seventh lens (Figure 1, element 170) formed in a meniscus shape near an optical axis (page 5, Table 1, Surfaces 14 and 15); further satisfying the conditional expression νd3 < 35 (page 5, Table 1, data for Abbe # 3), as defined, Tsai et al fails to teach such an imaging lens system comprising a first lens group, a second lens group and a third lens group.  However, it should be noted that grouping the lenses of Tsai et al, namely a first lens group including a first lens, a second lens and a third lens, a second group including a fourth lens and a fifth lens, and a third lens group including a sixth lens and a seventh lens, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention, as a matter of design choice, to arbitrarily assign lenses to a grouping since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Relabeling or renaming essential elements, wherein the structure of the imaging lens system is taught, is not novel.
With regard to dependent claim 11, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such 
With regard to dependent claim 14, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression 0.03 < D23/f < 0.2, as defined (page 5, Table 1).
With regard to independent claim 15, although Tsai et al teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 1, element 110); a second lens (Figure 1, element 120); a third lens (Figure 1, element 130); a fourth lens (Figure 1, element 140); a fifth lens (Figure 1, element 150); a sixth lens (Figure 1, element 160); and a seventh lens (Figure 1, element 170) formed in a meniscus shape near an optical axis and in a shape so that a surface thereof on the image plane side is aspheric (page 5, Table 1, Surfaces 14 and 15); further satisfying the conditional expression νd3 < 35 (page 5, Table 1, data for Abbe # 3), as defined, Tsai et al fails to teach such an imaging lens system comprising a first lens group, a second lens group and a third lens group.  However, it should be noted that grouping the lenses of Tsai et al, namely a first lens group including a first lens, a second lens and a third lens, a second group including a fourth lens and a fifth lens, and a third lens group including a sixth lens and a seventh lens, wherein the third lens group has a negative refractive power (page 5, Table 1, combined focal length of the sixth lens and the seventh lens), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention, as a matter of design choice, to arbitrarily assign lenses to a grouping since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  
With regard to dependent claim 17, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an imaging lens satisfying the conditional expression 1.0 < f4/f < 3.0, as defined (page 5, Table 1).
With regard to dependent claim 20, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an imaging lens satisfying the conditional expression 0.03 < D23/f < 0.2, as defined (page 5, Table 1).

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 9, 10, 12, 13, 16, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With respect to independent claim 1, although the prior art teaches an imaging lens comprising: a stop; a first lens having positive refractive power; a second lens having negative refractive power; a third lens; a fourth lens having positive refractive power, a fifth lens; a sixth 
With regard to dependent claims 9, 10, 12, 13, 16, 18 and 19, although the prior art teaches an imaging lens comprising: a first lens group including a first lens, a second lens and a third lens; a second lens group including a fourth lens and a fifth lens; and a third lens group having negative refractive power and including a sixth lens and a seventh lens as outlined above with respect to independent claims 8 and 15, the prior art fails to teach such an imaging lens further satisfying the conditional expressions: 0.5 < f1/f < 2.0, as defined and claimed in dependent claim 9; 0.1 < f2/f3 < 0.6, as defined and claimed in dependent claims 10 and 16; -4.0 < f7/f < -0.8, as defined and claimed in dependent claims 12 and 18; or -1.7 < f67/f < -0.5, as defined and claimed in dependent claims 13 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
15 March 2021